UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

SHREVEPORT DIVISION
RONNIE JOSEPH REAGAN CIVIL ACTION NO. 16-790-P
VERSUS JUDGE FOOTE
BOSSIER MEDIUM SHERIFF MAGISTRATE JUDGE HORNSBY
OFFICE STAFF
ORDER

After an independent review of the record, for the reasons stated in the Report and
Recommendation of the Magistrate Judge, and noting the absence of objections, the Court
ADOPTS IN PART and DECLINES TO ADOPT IN PART the Report and
Recommendation. The Court declines to adopt the Report and Recommendation’s
suggestion to dismiss Plaintiff's claim of anal bleeding, which the jail allegedly treated
with stool softeners. The Plaintiff is ORDERED to amend his complaint by October 31,
2019 to more fully set forth this particular claim and the medical care he has received for
this complaint while in custody. Aside from the issue of anal bleeding, the Court agrees
with the Magistrate Judge’s findings and his conclusion that the remaining claims be
DISMISSED WITH PREJUDICE for being frivolous and for failing to state a claim
upon which relief may be granted under 28 U.S.C. §1915(e)(2)(B)(i) and (ii).

THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this Ht

day of CM th DY 2019.

 

 
